                                   Case 2:16-cv-00576-ROS Document 251 Filed 01/15/20 Page 1 of 4



                        1      RICHARD H. RAHM, CA Bar 130728
                               rrahm@littler.com
                        2      ANGELA J. RAFOTH, CA Bar 241966
                        3      arafoth@littler.com
                               LITTLER MENDELSON, P.C.
                        4      333 Bush Street, 34th Floor
                               San Francisco, CA 94104
                        5      T: 415.433.1940 / F: 415.399.8490
                        6
                               KRISTY L. PETERS, AZ Bar 024756
                        7      kpeters@littler.com
                               LITTLER MENDELSON, P.C.
                        8      2425 E. Camelback Rd., Suite 900
                               Phoenix, AZ 85016
                        9      T: 602.474.3639 / F: 602.926.8749
                     10
                               Attorneys for Defendant
                     11        Swift Transportation Co. of Arizona, LLC

                     12
                                                            UNITED STATES DISTRICT COURT
                     13
                                                                DISTRICT OF ARIZONA
                     14
                               Pamela Julian, on her own behalf, and      Case No. 2:16-CV-00576-ROS
                     15        on behalf of all others similarly
                                                                          DEFENDANT SWIFT
                     16        situated,                                  TRANSPORTATION’S SHORT LIST
                                                                          OF CASES RE: FLSA FINAL
                     17                       Plaintiffs,                 CERTIFICATION
                     18             v.

                     19        Swift Transportation, Inc. and Swift
                               Transportation Co. of Arizona, LLC,
                     20
                                               Defendants.
                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
LITTLE R MEND ELSO N, P .C .
        333 Bush Street
           34th Floor
    San Francisco, CA 94104
                               SHORT LIST OF CASES RE FLSA                           CASE NO. 2:16-CV-00576-ROS
          415.433.1940
                               FINAL CERTIFICATION
                                   Case 2:16-cv-00576-ROS Document 251 Filed 01/15/20 Page 2 of 4



                        1                  SHORT LIST OF CASES RE FLSA FINAL CERTIFICATION
                        2             Pursuant to the Court’s instructions at the Joint Status Conference held on January 14,
                        3      2020, Defendant Swift Transportation, Inc., respectfully submits the following short list of
                        4      cases addressing the requirement for final collective certification in a case under the federal
                        5      Fair Labor Standards Act:
                        6                • Rodriguez v. SLGC, Inc., 2012 WL 5705322, *4 (E.D. Cal. Nov. 15, 2012). The
                        7         court described the two-step certification process, noting that “Conditional certification of
                        8         a FLSA collective action is ‘merely a preliminary finding,’” id. at *3, and that following
                        9         discovery the second step is “less lenient,” id. 4. “At this stage, it is the plaintiffs who
                     10           bear the “heavier burden” of showing that the plaintiffs are similarly situated” (citing
                     11           Morgan v. Family Dollar Stores, Inc., 551 F.3d 1233, 1261 (11th Cir.2008)). Id. Although
                     12           the second stage inquiry is often triggered by a defense motion for decertification, “[g]iven
                     13           that it is Plaintiffs who bear the burden of establishing that they are similarly situated at
                     14           the second stage of certification, the Court finds that, even though Defendants typically
                     15           move to decertify the conditionally certified collective action, it is ultimately Plaintiffs'
                     16           responsibility to seek final certification and demonstrate to the Court that Plaintiffs are
                     17           similarly situated so that the case may proceed as a collective action. Because Plaintiffs
                     18           have made no such motion, and offered no evidence for the purpose of allowing the Court
                     19           to make the ‘more informed factual determination of similarity,’ (citation omitted) the case
                     20           cannot proceed as a FLSA collective action.” Id.
                     21                  • This Court and other district courts in the Ninth Circuit generally follow-the
                     22           two-step certification procedure under the FLSA. See e.g., Kesley v. Entertainment U.S.A.,
                     23           Inc., 67 F.Supp.3d 1061, 1065 (D.Ariz. 2014); Leuthold v. Destination America, Inc., 224
                     24           F.R.D. 462 (N.D. Cal. 2004); Church v. Consolidated Freightways, Inc., 137 F.R.D. 294,
                     25           306–08 (N.D. Cal. 1991).
                     26                  • Espencheid v. DirectSatUSA LLC, No. 09-cv-625, 2011 U.S. Dist. LEXIS
                     27           56062, *13 (W.D. Wis. May 23, 2011): Demonstrating that the duty to monitor FLSA
                     28           collective certification is ongoing and must be revisited as necessary. In Espenscheid, id.
LITTLE R MEND ELSO N, P .C .
        333 Bush Street
           34th Floor
    San Francisco, CA 94104
                               SHORT LIST OF CASES RE FLSA                  1.             CASE NO. 2:16-CV-00576-ROS
          415.433.1940
                               FINAL CERTIFICATION
                                   Case 2:16-cv-00576-ROS Document 251 Filed 01/15/20 Page 3 of 4



                        1         at *5, the court, even though it had conditionally certified the case as a collective action
                        2         and originally had denied defendant’s motion to decertify, revisited that decision two
                        3         weeks before trial and decertified the FLSA § 216(b) collective action.
                        4                • In Johnson v. Big Lots Stores, Inc., 561 F. Supp. 2d 567, 569 (E.D. La. 2008),
                        5         the court had both conditionally certified the case as a collective action, and denied
                        6         defendant’s motion for decertification. After trial had been conducted, however, the court
                        7         changed its mind based on the evidence presented to it during trial.
                        8                • Halle v. West Penn Allegheny Health System, Inc. et al., 842 F.3d 215 (3d Cir.
                        9        2016): This case discusses the two step certification process and notes that at the conclusion
                     10          of discovery, the parties typically file either a motion seeking final certification, or a motion
                     11          for decertification, where Plaintiff bears the burden. Suggests the importance of this two-
                     12          step process to proceeding as a collective. See also Myers v. Hertz Corp., 624 F.3d 537
                     13          (2d Cir. 2010); Cameron-Grant v. Maxim Healthcare Servs., Inc., C.A.11th, 2003, 347 F.3d
                     14          1240
                     15                  • Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66 (2013): Unlike a classe
                     16           action under Rule 23, “[u]nder the FLSA, by contrast, ‘conditional certification’ does not
                     17           produce a class with an independent legal status, or join additional parties to the action.
                     18           The sole consequence of conditional certification is the sending of court-approved written
                     19           notice to employees, who in turn become parties to a collective action only by filing
                     20           written consent with the court, § 216(b).”.
                     21

                     22              Respectfully Submitted,
                     23        Dated: January 15, 2020
                     24
                                                                                /s/ Richard H. Rahm
                     25                                                         RICHARD H. RAHM
                                                                                LITTLER MENDELSON, P.C.
                     26
                                                                                Attorneys for Defendant
                     27                                                         SWIFT TRANSPORTATION CO. OF
                                                                                ARIZONA, LLC
                     28
LITTLE R MEND ELSO N, P .C .
        333 Bush Street
           34th Floor
    San Francisco, CA 94104
                               SHORT LIST OF CASES RE FLSA                    2.            CASE NO. 2:16-CV-00576-ROS
          415.433.1940
                               FINAL CERTIFICATION
                                     Case 2:16-cv-00576-ROS Document 251 Filed 01/15/20 Page 4 of 4



                        1      I hereby certify that I electronically
                               transmitted the attached document to the
                        2      Clerk’s Office using the CM/ECF System
                               for filing and transmittal of a Notice of
                        3      Electronic Filing to the CM/ECF
                               registrants this 15th day of January, 2020.
                        4

                        5      /s/ Charisse Goodman
                        6

                        7      4822-2102-0849.1 095986.1001

                        8

                        9

                     10

                     11

                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
LITTLE R MEND ELSO N, P .C .
        333 Bush Street
           34th Floor
    San Francisco, CA 94104
                               SHORT LIST OF CASES RE FLSA                   3.   CASE NO. 2:16-CV-00576-ROS
          415.433.1940
                               FINAL CERTIFICATION
